IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,547-01; WR-67,547-02; WR-67-547-03


EX PARTE ROBERT STEPHEN NUNES, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. W380-82192-03; W380-82193-03; W380-82194-03 
IN THE 380TH DISTRICT COURT
FROM COLLIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated robbery, sentenced
to thirty years' imprisonment, aggravated assault, sentenced to ten years' imprisonment, and aggravated
kidnapping, sentenced to forty years' imprisonment. 
	On June 6, 2007, this Court remanded these applications to the trial court for findings of fact and
conclusions of law.  On July 13, 2007, the trial court made findings of fact and conclusions of law that were
based on the affidavit from trial counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact and conclusions of law as well as this Court's independent
review of the entire record, we deny relief.
	It is so ordered on this the 12th day of September, 2007.





Filed: September 12, 2007
Do not publish